Citation Nr: 1121338	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Denver, Colorado Regional Office (RO).  

In March 2011, the Veteran, accompanied his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The Board notes that the most recent VA treatment note within the claims file is dated September 2009.  The claims file also contains records of treatment from the Colorado Springs Vet Center prior to March 2007 and a March 2009 statement from a Vet Center counselor.  However, the Veteran testified in March 2011 that he has received more recent treatment for his PTSD.  As such, while this case is in remand status, the RO/AMC must gather more recent treatment records.  

The Veteran also testified that his PTSD symptoms have worsened.  Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.  As the Veteran was last afforded a VA examination in August 2007, more than three (3) years ago, and has testified that his symptoms have worsened, the Board finds that a new examination is warranted.  

In cases such as this in which a veteran appeals the initial rating given at the time service connection is established, the Board must consider the propriety of assigning one or more levels of rating, referred to as "staged" ratings, from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).    

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from the Colorado Springs Vet Center after March 2007.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA medical examination, at an appropriate location, to be conducted by a suitably qualified medical professional to ascertain the severity of his PTSD.  The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b. After reviewing all evidence of record (to include VA and Vet Center treatment notes) and conducting an examination, the examiner must prepare a report and medical opinion.

c. The examiner must assess the severity of the Veteran's psychiatric disability (to include impact on social and occupational functioning) and, to the extent possible, the examiner should also provide global assessment of functioning (GAF) scores.  If providing such scores is not possible, the examiner should explain why in the examination report.  The examiner must provide a complete rationale for any stated opinion.

d. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. Readjudicate the issue on appeal appeal - to include consideration of the appropriateness of staged ratings.  If the benefit sought on appeal is not granted in full, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


